Exhibit32.1 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Annual Report of Foundation Medicine,Inc. (Company) on Form10-K for the year ended December31, 2016, as filed with the Securities and Exchange Commission on the date hereof (Report), each of the undersigned officers of the Company, certifies to his knowledge, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (Section 906), the following: (1)The Report fully complies with the requirements of section 13(a)and 15(d)of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company at the dates and for the periods indicated in the Report. /s/ Troy Cox Troy Cox Chief Executive Officer (Principal Executive Officer) /s/ Jason Ryan Jason Ryan Chief Financial Officer (Principal Financial and Accounting Officer) Date: March 2, 2017 A signed original of this written statement required by Section906 has been provided to Foundation Medicine,Inc. and will be retained by Foundation Medicine,Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
